Citation Nr: 1515951	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-16 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbosacral/thoracic strain.

2.  Entitlement to service connection for obstructive sleep apnea, including as secondary to a service-connected disease or injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to April 1995, and April 2004 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the RO.

The Veteran and his wife testified at a May 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the file.

In August 2014, the Board remanded the case for further development.  That development was completed, and the case has since been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  lumbosacral/thoracic strain is related to an in-service improvised explosive device (IED) blast.

2.  Obstructive sleep apnea was first manifest during active duty.


CONCLUSION OF LAW

1.  The lumbosacral/thoracic strain was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Obstructive sleep apnea was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

Given the fully favorable disposition of the claims on appeal, the Board finds that that all notification and development actions needed to fairly adjudicate the claims have been accomplished.

Nonetheless, the Board notes that during the Board hearing, the undersigned VLJ clarified the issues on appeal, discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103. 

Analysis

As an initial matter, the Board has considered the fact that the Veteran served in the Southwest Asia Theater of operations, specifically Iraq, during the Persian Gulf War.  Nevertheless, as discussed below, the Veteran is currently diagnosed with lumbosacral/thoracic strain and obstructive sleep apnea.  These diagnoses are known clinical diagnoses and, therefore, not a qualifying chronic disability.  As such, the provisions of 38 U.S.C.A. § 1117 do not apply.  

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lumbosacral/thoracic strain

The Veteran contends that his current back disability is related to service - specifically, an in-service IED blast. He reports that he has experienced intermittent back pain since the IED blast. 

The Board notes that the post-service medical evidence establishes that the Veteran has a current back disability, diagnosed as lumbosacral/thoracis strain.  In regard to in-service injury, the Veteran reported that he was involved in an IED explosion in April 2005 while he was driving a fuel truck in Iraq.  The Veteran's DD Form 214 shows that he was awarded the Purple Heart and the Combat Action Ribbon during service which is evidence of participation in combat.  The Board accordingly accepts the Veteran's report of this accident as consistent with the circumstances of his combat service.  38 U.S.C.A. § 1154(b).  Therefore, the only remaining consideration is whether the Veteran's current back disability is related to his in-service injury.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

Service treatment records show complaints of back pain on the Veteran's post deployment assessment.  These records also show a report of medical history noting a complaint of lower back pain after an IED blast.

Private and VA treatment records show complaints of back pain that has been treated with medication.  The records illustrate a diagnosis of back pain/muscle spasms.  In November 2008, the private treatment records describe the back pain as new, however the records do not provide a nexus opinion.

The Veteran was afforded a VA examination in November 2010.  The diagnosis was chronic thoracic paraspinous muscle strain and chronic lumbosacral spine strain.  The examiner noted the Veteran reports having low back pain as well as mid back pain after an IED blast hit his vehicle during service.  The examiner noted that the post-deployment health assessment dated in April 2005 notes back pain.  He reported that a January 2006 medical board examination notes the IED blast and indicates back pain for about 4 weeks in September 2005 and that the back pain and soreness after the IED blast had virtually cleared.  He asserted that a May 2006 VA examination indicates that the Veteran did not have any back complaints.  He also notes that the Veteran's statement in June 2010 indicates that he has been experiencing back pain occasionally just from twisting certain ways.  The Veteran indicated that he currently experiences pain on and off with bending and returning to an upright position.  The examiner stated that the Veteran denied any surgeries secondary to his back condition and indicated that he takes Ibuprofen as needed to treat his back.  

After an evaluation of the Veteran and review of the claims file, the examiner opined that it is less likely than not that the Veteran's back complaints are related to service.  He explained that there is no documentation of back complaints since 2005, with the May 2006 VA examination making no documentation of back complaints.  

In August 2014, the Board found that the examiner's description of the Veteran having no complaints after 2005 is inaccurate because the Veteran complained of back pain since his in service injury in a May 2006 written statement.  Additionally, the Board found that the examiner did not consider the Veteran's lay evidence that he experienced intermittent back pain since the IED blast.  Thus, the Board remanded the issue for another VA examination and opinion.

The Veteran was afforded another VA examination in December 2014.  The examiner opined that the Veteran's chronic mild thoracic-lumbosacral strain was less likely than not caused or aggravated in-service by a disease or injury, including the IED blast.  The examiner explained that the most likely etiology of the current back condition symptoms is changes of aging related to new, intercurrent injuries.  The examiner further noted there had been only intermittent treatment with medication, and no interventional procedures, including surgery.  Lastly, he noted radiographic studies in 2010 and 2014, indicated sacralization of the lower lumbar spine with additional vertebrae; he stated this was congenital in etiology rather than an acquired findings.  He indicated that since there was no significant or ongoing in-service treatment for a back condition, and since there were no pre-existing back complaints or findings, it is less than likely this lumbar sacralization was aggravated by an in-service injury or event.

In a written statement dated June 2012, the Veteran stated that he is currently prescribed ibuprofen for back pain and methocarbamol for muscle spasms.  He stated that he has been dealing with back pain since his injury in Iraq when an IED exploded behind the cab of the vehicle he was operating.  He asserted he does not have frequent doctor appointments for his back pain because his current medication helps to relieve the pain.  He indicated that he does inform his physician that he is still having back pain each time he visits.  

Here, the Board notes that the VA examiners did not consider the Veteran's testimony of record indicating that he experiences intermittent back pain since the IED blast, and has been continuously taking medication to relieve the pain.  The Veteran's statements to VA concerning on-going back pain since service are not in conflict with his statements to the VA examiners.  We note that with intermittent back pain it is plausible that he first experienced back pain in service and has noticed his lumbosacral/thoracic strain manifested by back pain off and on since service.  Thus, as the VA examiners' conclusions did not consider the Veteran's competent and credible lay statements asserting experiencing back pain since service, their opinion is of no probative value.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).

Given the lack of probative value in the VA examiners' negative nexus opinions and the Veteran's competent and credible testimony that he incurred his back disability during combat, which is consistent with the circumstances and hardships of his service, the evidence weighs in favor of the Veteran as to whether his back disability is related to service.  In these circumstances, the lay testimony of this combat veteran indicating a relationship between his current back disability and the injury sustained in combat is of greater probative value than the medical opinion.

As such, entitlement to service connection for lumbosacral/thoracic strain is warranted.  38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. § 3.303(a).

Obstructive sleep apnea

Initially, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed or shown that sleep apnea is related to combat.

The Veteran seeks service connection for obstructive sleep apnea (OSA), including as secondary to his service-connected posttraumatic stress disorder (PTSD).  As the Veteran has presented medical evidence of a diagnosis of sleep apnea and lay evidence sufficient to establish the onset of his sleep apnea during active duty, the Veteran's claim of service connection is granted.

Service treatment records do not show complaints or, treatment for or a diagnosis of sleep apnea in service.

VA treatment records show that the Veteran underwent a sleep study dated in December 2009 which revealed a diagnosis of sleep apnea.  No nexus opinion was provided in these records.  

The Veteran was afforded a VA respiratory examination in April 2012 as part of a Gulf War evaluation.  The examiner opined that the Veteran's sleep apnea was unrelated to his service because there was no evidence of it until November 2009 when he first reported symptoms and was diagnosed with sleep apnea.  The examiner also noted that the Veteran was significantly overweight at the time of his diagnosis.  

The Veteran was afforded another VA examination in December 2014.  The examiner opined that the Veteran's OSA less than likely had its onset during service or was caused or aggravated by a disease or injury in-service, including PTSD.  He explained since the condition was not diagnosed until December 2009 and medical records do not indicate a complaint until November 2009, which is not within the first year after separation, and since lay statements only describe symptoms without an etiological relationship, the weight of the medical evidence is against a nexus between the Veteran's condition and in service injury or event.  He further stated that the Veteran's standard treatment included the use of CPAP and that there has been no additional surgery or procedures for the OSA condition, nor medication.  He asserted that the condition was also not diagnosed or treated in-service and has not progressed abnormally.  He concluded that for these reasons it is also less than likely that the OSA was aggravated by military service or a service-connected condition, including PTSD.

The Veteran submitted a lay statement from his wife in June 2010.  She stated that the Veteran has been waking up from his sleep with shortness of breath, restlessness, constant tossing and turning, and sometimes not getting to sleep at all since returning home from his injury in April 2005.  She indicated that she has observed these symptoms occurring approximately once or twice a week and sometimes more.  

In the Veteran's February 2011 Notice of Disagreement, he stated that in May or June 2005, after returning from Iraq, he was seen at the Winn Army Community outpatient clinic for having problems sleeping.  He asserted that he notified the physician that he was having restless nights waking up with shortness of breath.  He indicated that he also told the physician that his wife stated that it appeared to her that he would stop breathing or would hold his breath while asleep.  He reported that the physician prescribed medication for anxiety.  He stated that he was not questioned about sleep apnea or given any information on sleep apnea during any of his visits to the physicians on Fort Stewart.  

The Veteran and his wife appeared before the undersigned Veterans Law Judge at a Board hearing in May 2014.  The Veteran testified that his wife noticed problems with his breathing during sleep after he returned from his deployment due to an injury, before being discharged from service.  The Veteran's wife testified that the Veteran would stop breathing and choke in his sleep.  She stated that she would wake him up to make sure he is okay.  The Veteran reported that he did complain about sleep problems in service but was told that his difficulty sleeping was due to PTSD.  He was not tested for sleep apnea in service.

The Board acknowledges that the Veteran and his wife are competent to report their observations, to include restlessness and trouble breathing while sleeping.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Also, the Board finds credible the Veteran's written and oral assertions that he first began experiencing symptoms of OSA during service.  These assertions are within the Veteran's competency as a layperson and they are corroborated by his wife who is also competent to provide evidence of the symptoms she observed during her relationship with the Veteran.  See Jandreau, supra; Buchanan, supra. 

Therefore, the Board finds the Veteran's assertions regarding his sleep-related symptomatology to be both competent and credible, as they are consistent with and supported by his prior statements made contemporaneous to his service. 

Although the Veteran contends that his sleep apnea and service-connected PTSD are related, as the Board presently finds that his sleep apnea began in service, a finding of secondary service connection is unnecessary. 

The Board acknowledges the VA examiners' medical opinions but find them to be of little probative value since they did not consider the Veteran and his wife's competent and credible lay statements regarding experiencing symptoms of sleep apnea since service.

For these reasons, the Board finds that the weight of the evidence supports the conclusion that the Veteran's obstructive sleep apnea was incurred during service and that service connection must be granted.



ORDER

Service connection for lumbosacral/thoracic strain is granted. 

Service connection for obstructive sleep apnea is granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


